



COURT OF APPEAL FOR ONTARIO

CITATION: Sentineal v. Sentineal, 2013 ONCA
    299

DATE: 20130507

DOCKET: C54927

Rosenberg, Rouleau and Pepall JJ.A.

BETWEEN

Jeffrey Sentineal

Applicant (Respondent)

and

Jack Sentineal

Respondent (Appellant)

Howard J. Wolch for the appellant

Brian Banfield for the respondent

Heard: May 6, 2013

On appeal from the order/judgment of Justice Peter B.
    Hambly of the Superior Court of Justice, dated December 22, 2011.

APPEAL BOOK ENDORSEMENT

[1]

Despite the hostility between the parties, on the hearing of the appeal,
    it turned out that there was very little in real dispute. The judgement will be
    varied to provide that all the remaining funds will be held back until the
    final passing of accounts.

[2]

We see no reason to interfere with Hambly J.s decision re legal fees,
    given the history of this matter. We interpret Hambly J.s reasons that the
    question of executors fees including disbursements for appropriate legal fees
    will be dealt with at the passing of accounts.

[3]

As to the cross-appeal, the cross-appellant has not shown that Hambly J.
    did not properly exercise his discretion. The fresh evidence does not show that
    the decision was clearly wrong. To the contrary, all the fresh evidence shows the
    impracticality of inserting a new estate trustee at this point, on the eve of
    the passing of accounts by the current trustee.

[4]

Accordingly the cross-appeal is dismissed. The appeal is dismissed
    except as noted above.

[5]

As to costs, the appeal partially succeeded and the cross-appeal was
    dismissed. That said, we are of the view that the costs sought by the appellant
    are excessive and wholly out of proportion to the issues.

[6]

The appellant shall have costs of $10,000 inclusive of disbursements and
    H.S.T.


